PER CURIAM.
This is a suit in equity to vacate a patent for land issued to Benjamin H. Williams, and declaring void and of no effect an act of sale of said Williams conveying the patented land to Nona Mills Company, Limit*1023ed. From an adverse judgment in the District Court this appeal is taken. The trial judge made no specific findings, only the general finding in the decree “that the demands of the United States, set forth in the bill of complaint filed herein, be and the same are hereby rejected and disallowed, and accordingly that this suit be and the same is hereby dismissed at the plaintiff’s costs,” so that we are not advised whether he found that the patent was not fraudulently obtained, or that the Nona Mills Company, Limited, was a bona fide purchaser, or both. From our analysis of the evidence, which is decidedly complicated, in the light of the briefs and oral arguments, we find that the government failed to establish that the patent was obtained through fraud and misrepresentation, and that the Nona Mills Company, Limited, was a bona fide purchaser for a valuable consideration. Either finding is sufficient to warrant dismissal of the bill. The decree appealed from is affirmed.